Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about February 25, 2000, which, insofar as appealed from, granted plaintiffs motion for summary judgment on the issue of defendant’s liability under Labor Law § 240 (1), unanimously affirmed, without costs.
Plaintiff established a prima facie case with evidence that as he was descending from a 10-foot high scaffold, it tipped, causing him to fall to the ground (see, Arce v 1133 Bldg. Corp., 257 AD2d 515; Garcia v 1122 E. 180th St. Corp., 250 AD2d 550). Defendant’s evidence that the scaffold was observed upright shortly after plaintiffs fall is insufficient to raise an issue of fact as to whether the accident was due solely to plaintiffs fault (see, Wasilewski v Museum of Modern Art, 260 AD2d 271). Nor is such issue raised by the fact that plaintiff had been using the scaffold for a month prior to the accident without indication of any problems. Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.